 



EXECUTION COPY

CREDIT AGREEMENT

by and among

HUBBELL INCORPORATED,
as Borrower,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

JPMORGAN CHASE BANK,
as Administrative Agent

FLEET NATIONAL BANK and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agents,

and

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Documentation Agent



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,
as Arranger and Bookrunner

July 18, 2002

CS&M 6701-273

cover [y62580y62580z0001.gif]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                         
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.  
Definitions
    1   SECTION 1.02.  
Classification of Loans and Borrowings
    13   SECTION 1.03.  
Terms Generally
    13   SECTION 1.04.  
Accounting Terms; GAAP
    13  
ARTICLE II
THE CREDITS
SECTION 2.01.  
Commitments
    14   SECTION 2.02.  
Loans and Borrowings
    14   SECTION 2.03.  
Requests for Revolving Borrowings
    15   SECTION 2.04.  
Competitive Bid Procedure
    15   SECTION 2.05.  
Funding of Borrowings
    17   SECTION 2.06.  
Interest Elections
    18   SECTION 2.07.  
Termination and Reduction of Commitments
    19   SECTION 2.08.  
Repayment of Loans; Evidence of Debt
    19   SECTION 2.09.  
Prepayment of Loans
    20   SECTION 2.10.  
Fees
    21   SECTION 2.11.  
Interest
    21   SECTION 2.12.  
Alternate Rate of Interest
    22   SECTION 2.13.  
Increased Costs
    23   SECTION 2.14.  
Break Funding Payments
    24   SECTION 2.15.  
Taxes
    24   SECTION 2.16.  
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    25   SECTION 2.17.  
Mitigation Obligations; Replacement of Lenders
    27  
ARTICLE III
CONDITIONS PRECEDENT TO LOANS
SECTION 3.01.  
Effective Date
    28   SECTION 3.02.  
Each Borrowing
    29  
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.  
Organization and Good Standing
    30   SECTION 4.02.  
Due Authorization
    30  

i



--------------------------------------------------------------------------------



 

                          SECTION 4.03.  
No Conflicts
    30   SECTION 4.04.  
Consents
    30   SECTION 4.05.  
Enforceable Obligations
    30   SECTION 4.06.  
Financial Condition
    31   SECTION 4.07.  
No Default
    31   SECTION 4.08.  
No Material Litigation
    31   SECTION 4.09.  
Taxes
    31   SECTION 4.10.  
Compliance with Law
    31   SECTION 4.11.  
ERISA
    31   SECTION 4.12.  
Investment and Holding Company
    32   SECTION 4.13.  
Environmental Laws
    32  
ARTICLE V
AFFIRMATIVE COVENANTS
SECTION 5.01.  
Information Covenants
    32   SECTION 5.02.  
Books and Records; Communication with Accountants
    33   SECTION 5.03.  
Compliance with Law
    33   SECTION 5.04.  
Payment of Taxes
    34   SECTION 5.05.  
Insurance
    34   SECTION 5.06.  
ERISA
    34   SECTION 5.07.  
Use of Proceeds
    34  
ARTICLE VI
NEGATIVE COVENANTS
SECTION 6.01.  
Net Worth
    35   SECTION 6.02.  
Indebtedness
    35   SECTION 6.03.  
Consolidation, Merger
    36   SECTION 6.04.  
Transfer of Assets
    36   SECTION 6.05.  
Transactions with Affiliates
    36   SECTION 6.06.  
Liens
    36   SECTION 6.07.  
Swap Agreements
    37  
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01.  
Events of Default
    37  
ARTICLE VIII
The Administrative Agent

ii



--------------------------------------------------------------------------------



 

                         
ARTICLE IX
Miscellaneous
SECTION 9.01.  
Notices
    42   SECTION 9.02.  
Waivers; Amendments
    42   SECTION 9.03.  
Expenses; Indemnity; Damage Waiver
    43   SECTION 9.04.  
Successors and Assigns
    44   SECTION 9.05.  
Survival
    47   SECTION 9.06.  
Counterparts; Integration; Effectiveness
    47   SECTION 9.07.  
Severability
    48   SECTION 9.08.  
Right of Setoff
    48   SECTION 9.09.  
Governing Law; Jurisdiction; Consent to Service of Process
    48   SECTION 9.10.  
WAIVER OF JURY TRIAL
    49   SECTION 9.11.  
Headings
    49   SECTION 9.12.  
Confidentiality
    49   SECTION 9.13.  
Interest Rate Limitation
    50  

EXHIBITS

      Exhibit A   Form of Assignment and Assumption Exhibit B   Form of Opinion
of the Borrower’s General Counsel Exhibit B-1   Form of Opinion of Latham &
Watkins Exhibit C   Form of Financial Covenant Compliance Certificate Exhibit D
  Form of Responsible Party Certificate

SCHEDULES

Schedule 2.01— Commitments
Schedule 4.08— Litigation
Schedule 6.02— Indebtedness

iii



--------------------------------------------------------------------------------



 





           CREDIT AGREEMENT dated as of July 18, 2002, among HUBBELL
INCORPORATED, the Lenders party hereto and JPMORGAN CHASE BANK, as
Administrative Agent.

W I T N E S S E T H :

                  WHEREAS, the Borrower has requested that the Lenders make
available to the Borrower a revolving credit facility of up to $200,000,000 for
the purposes hereinafter set forth;

                  WHEREAS, the Lenders have agreed to make such facility
available to the Borrower, and the Administrative Agent has accepted its duties
hereunder, on the terms and subject to the conditions hereinafter set forth.

                  NOW THEREFORE, IT IS AGREED:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

                  SECTION 1.01. Definitions. As used herein, the following terms
shall have the meanings herein specified unless the context otherwise requires:



           “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.    
         “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.    
         “Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.              “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent.              “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by or
under direct or indirect common control with such Person.    
         “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the

1



--------------------------------------------------------------------------------



 





    Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.



           “Applicable Facility Fee Rate” means, for any day that percent per
annum set forth below opposite the Debt Ratings in effect on such day:

          Debt Ratings Applicable Facility Fee (S&P/Moody's)   Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level 1     0.070 % AA-/Aa3         Level 2     0.090 % A+/A1         Level 3  
  0.100 % A/A2         Level 4         A-/A3     0.125 % Level 5        
BBB+/Baa1     0.150 % Level 6         BBB or lower/Baa2 or     0.175 % lower    
   



           “Applicable LIBOR Interest Addition” means, for any day that percent
per annum set forth below opposite the Debt Ratings in effect on such day:

              Applicable LIBOR Debt Ratings (S&P/Moody's)   Interest Addition

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level 1     0.130 % AA-/Aa3         Level 2     0.160 % A+/A1         Level 3  
  0.200 % A/A2         Level 4         A-/A3     0.250 % Level 5        
BBB+/Baa1     0.350 % Level 6         BBB or lower/Baa2 or lower     0.575 %

2



--------------------------------------------------------------------------------



 





           “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.              “Approved Fund” has the meaning assigned to such
term in Section 9.04.              “Assessment Rate” means, for any day, the
annual assessment rate in effect on such day that is payable by a member of the
Bank Insurance Fund classified as “well-capitalized” and within supervisory
subgroup “B” (or a comparable successor risk classification) within the meaning
of 12 C.F.R. Part 327 (or any successor provision) to the Federal Deposit
Insurance Corporation for insurance by such Corporation of time deposits made in
Dollars at the offices of such member in the United States of America; provided
that if, as a result of any change in any law, rule or regulation, it is no
longer possible to determine the Assessment Rate as aforesaid, then the
Assessment Rate shall be such annual rate as shall be determined by the
Administrative Agent to be representative of the cost of such insurance to the
Lenders.              “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.              “Availability Period” means the period from
and including the Effective Date to but excluding the earlier of the Maturity
Date and the date of termination of the Commitments.              “Board” means
the Board of Governors of the Federal Reserve System of the United States of
America.              “Borrower” means Hubbell Incorporated, a Connecticut
corporation.              “Borrowing” means (a) Revolving Loans of the same
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (b) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date and as to which a single Interest Period is in effect.    
         “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.              “Business Day” means any
day that is not a Saturday, Sunday or other day on which commercial banks in New
York City are authorized or required by law to remain closed; provided that,
when used in connection with a Eurodollar Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
in the London interbank market.              “Capital Lease Obligations” of any
Person means the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right

3



--------------------------------------------------------------------------------



 





    to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.



           “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.              “Class”, when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are Revolving Loans or Competitive Loans.    
         “CLO” has the meaning assigned to such term in Section 9.04.    
         “Code” means the Internal Revenue Code of 1986, as amended from time to
time.              “Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $200,000,000.              “Competitive Bid” means an offer by a
Lender to make a Competitive Loan in accordance with Section 2.04.    
         “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.              “Competitive Bid Request” means a request by the
Borrower for Competitive Bids in accordance with Section 2.04.    
         “Competitive Loan” means a Loan made pursuant to Section 2.04.    
         “Consistent Basis” means, with regard to the application of accounting
principles, accounting principles consistent in all material respects with the
accounting principles used and applied in preparation of the audited financial
statements previously delivered to the Lenders and referred to in Section 4.06,
except as to changes required or permitted by GAAP.

4



--------------------------------------------------------------------------------



 





           “Continuing Directors” means the directors of the Borrower on the
Effective Date, and each other director, if, in each case, such other director’s
nomination is recommended by at least 66 2/3% of the then Continuing Directors.
             “Controlled Group” means (i) the controlled group of corporations
as defined in Section 414(b) of the Code and the applicable regulations
thereunder, or (ii) the group of trades or businesses under common control as
defined in Section 414(c) of the Code and the applicable regulations thereunder,
of which the Borrower is a part or may become a part.              “Debt
Ratings” means, as of any date of determination, the rating as announced by
Standard & Poor’s Ratings Group, Inc. (“S&P”) and Moody’s Investors Services,
Inc. (“Moody’s”) of



           (a) the Borrower’s senior unsecured long-term indebtedness for
borrowed money that is not Guaranteed by any other Person or subject to any
other credit enhancement; or              (b) if the applicable rating agency
does not have a rating in effect with respect to the Borrower’s debt referred to
in the foregoing clause (a), the credit facility provided for herein or, if no
such rating is in effect, the rating of the Borrower’s other senior unsecured
debt securities;



    provided that, if the applicable Debt Ratings announced by S&P and Moody’s
fall within different levels, the higher Debt Rating shall govern for the
purposes of determining the Applicable Facility Fee Rate and the Applicable
LIBOR Interest Addition unless the Debt Ratings are more than one level apart,
in which case the level one level lower than the higher Debt Rating shall govern
for the purposes of determining the Applicable Facility Fee Rate and the
Applicable LIBOR Interest Addition. If either Moody’s or S&P shall not have in
effect a Debt Rating (other than by reason of the circumstances described in the
next succeeding sentence), then the Debt Rating of the rating agency which has a
Debt Rating in effect shall govern for purposes of determining the Applicable
Facility Fee Rate and the Applicable LIBOR Interest Addition. If the rating
system of Moody’s or S&P shall materially change, or if each such rating agency
shall cease to be in the business of rating corporate debt obligations or shall
not have in effect a Debt Rating, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agencies, and, pending the
effectiveness of any such amendment, the Debt Ratings shall be determined by
reference to the ratings most recently in effect prior to such change or
cessation; provided further that after 90 days, if no such amendment becomes
effective, the Applicable Facility Fee Rate shall be 0.175% per annum and any
Eurodollar Loan then outstanding shall convert to an ABR Loan at the end of the
applicable Interest Period. Any change in the Debt Rating shall be effective as
of the date on which it is first announced by the applicable rating agency and
notice of such change shall be provided by the Borrower to the Administrative
Agent no more than five Business Days after the date of such announcement.

5



--------------------------------------------------------------------------------



 





           “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.              “Dollars” and the symbol “$”
means dollars constituting legal tender for the payment of public and private
debts in the United States of America.              “Effective Date” means the
date on which the conditions specified in Section 3.01 are satisfied (or waived
in accordance with Section 9.02).              “Environmental Laws” means any
applicable federal, state or local statute, law, ordinance, code, rule,
regulation, order, decree, permit or license regulating, relating to, or
imposing liability or standards of conduct concerning, any environmental
matters.              “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.              “ERISA Affiliate” means each person (as
defined in Section 3(9) of ERISA) which, together with the Borrower or any
Subsidiary of the Borrower, would be deemed to be a member of the same
Controlled Group.              “Eurodollar”, when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate (or, in the case of a Competitive Loan, the LIBO Rate).    
         “Event of Default” has the meaning specified in Article VII.    
         “Existing Credit Agreement” means that certain Revolving Credit
Agreement dated as of September 27, 1999, as amended, by and among the Borrower,
Bank of America, N.A., as agent, First Union National Bank, JPMorgan Chase Bank
and The Bank of New York.              “Excluded Taxes” means, with respect to
the Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.15(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional

6



--------------------------------------------------------------------------------



 





    amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.15(a).



           “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.              “Fixed Rate” means,
with respect to any Competitive Loan (other than a Eurodollar Competitive Loan),
the fixed rate of interest per annum specified by the Lender making such
Competitive Loan in its related Competitive Bid.              “Fixed Rate Loan”
means a Competitive Loan bearing interest at a Fixed Rate.              “Foreign
Lender” means any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.    
         “GAAP” means generally accepted accounting principles in the United
States of America.              “Governmental Authority” means the government of
the United States of America, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.              “Guarantee” of or by any Person
(the “guarantor”) means any obligation, contingent or otherwise, of the
guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

7



--------------------------------------------------------------------------------



 





           “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person in respect of Swap Agreements and (l) all
obligations of such Person to make lease payments or other payments under any
“synthetic lease”. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefore as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.              “Indemnified Taxes” means Taxes other than Excluded
Taxes.              “Intellectual Property” means all intellectual and similar
property, including inventions, designs, patents, patent registrations and
applications, trademarks, trademark registrations and applications, trade dress,
service marks, copyrights, copyright registrations and applications, know-how
and trade secrets.              “Interest Election Request” means a request by
the Borrower to convert or continue a Revolving Borrowing in accordance with
Section 2.06.              “Interest Payment Date” means (a) with respect to any
ABR Loan, the last day of each March, June, September and December, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.

8



--------------------------------------------------------------------------------



 





           “Interest Period” means (a) with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, nine or twelve months)
thereafter, as the Borrower may elect and (b) with respect to any Fixed Rate
Borrowing, the period (which shall not be less than seven days or more than
360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.    
         “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.              “LIBO Rate” means, with respect to
any Eurodollar Borrowing for any Interest Period, the rate appearing on Page
3750 of the Dow Jones Market Service (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which Dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.              “Lien” means any interest in
property securing any obligation owed to, or a claim by, a Person other than the
owner of the property, and including but not limited to the lien or security
interest arising from a mortgage, encumbrance, pledge or security agreement. For
the purposes of this Agreement, the Borrower and any Subsidiary shall be deemed
to be the owner of any property which it has acquired or holds subject to a
conditional sale agreement, financing lease, or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
for security purposes.

9



--------------------------------------------------------------------------------



 





           “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.              “Margin” means, with respect to any Competitive
Loan bearing interest at a rate based on the LIBO Rate, the marginal rate of
interest, if any, to be added to or subtracted from the LIBO Rate to determine
the rate of interest applicable to such Loan, as specified by the Lender making
such Loan in its related Competitive Bid.              “Material Adverse Effect”
means a material adverse effect on (i) the business, assets, operations or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, (ii) the ability of the Borrower to perform its payment obligations
under this Agreement or (iii) the validity or enforceability of this Agreement,
or the rights and remedies of the Lenders hereunder.              “Maturity
Date” means July 18, 2005.              “Multiemployer Plan” means an employee
pension benefit plan within the meaning of Section 4001(a)(3) of ERISA to which
any member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding three plan years made
contributions, including for these purposes any Person which ceased to be a
member of the Controlled Group during such three year period.              “Net
Worth” means, at any date, stockholders’ equity of the Borrower at such time
determined in accordance with GAAP applied on a Consistent Basis.    
         “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.              “Participant” has
the meaning set forth in Section 9.04.              “PBGC” means the Pension
Benefit Guaranty Corporation established under ERISA, and any successor thereto.
             “Permitted Encumbrances” means:



           (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;              (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business;    
         (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance or other social
security laws or regulations (other than ERISA);

10



--------------------------------------------------------------------------------



 





           (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; and              (e) easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary.



           “Person “ means any individual, partnership, joint venture, limited
liability company, firm, corporation, association, trust or other enterprise
(whether or not incorporated), or any Governmental Authority.    
         “Plan” means any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained, or at any time during the three
calendar years preceding the date of this Agreement was maintained, for
employees of the Borrower, any Subsidiary or an ERISA Affiliate.    
         “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.              “Principal Property” means, in respect of any Lien:
(a) any manufacturing facility of, or other real property owned by, the Borrower
or any of its Subsidiaries located in the United States of America, (b) any
accounts receivable, inventory or Intellectual Property of the Borrower or any
of its domestic Subsidiaries or (c) any shares of capital stock, other equity
ownership interests or intercompany indebtedness of any Subsidiary that owns any
of the foregoing.              “Register” has the meaning set forth in
Section 9.04.              “Regulation D” means Regulation D of the Board as
from time to time in effect and any successor to all or a portion thereof
establishing reserve requirements.              “Regulation T, U or X” means
Regulation T, U or X, as applicable, of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.
             “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.              “Required
Lenders “ means, at any time, Lenders having Revolving Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all

11



--------------------------------------------------------------------------------



 





  purposes after the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders.              “Responsible
Party” means the chief executive officer, president or chief financial officer
of the Borrower.              “Revolving Credit Exposure” means, with respect to
any Lender at any time, the outstanding principal amount of such Lender’s
Revolving Loans at such time.              “Revolving Loan” means a Loan made
pursuant to Section 2.03.              “Significant Subsidiary” means, at any
time, any Subsidiary that would be a “significant subsidiary” within the meaning
of Regulation S-X of the Securities and Exchange Commission.    
         “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to such Regulation D. Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.              “Subsidiary” means with respect to a Person, at
any date, (i) any corporation more than 50% of whose stock of any class or
classes having by the terms thereof ordinary voting power to elect a majority of
the directors of such corporation (irrespective of whether or not at the time,
any class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time owned by such
Person directly or indirectly through Subsidiaries, and (ii) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at any time.
Except as otherwise expressly provided, all references herein to “Subsidiary”
shall mean a Subsidiary of the Borrower.              “Swap Agreement” means any
agreement with respect to any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account

12



--------------------------------------------------------------------------------



 





    of services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.



           “Tangible Net Worth” means, at any date, the excess of total assets
over total liabilities of the Borrower and its Subsidiaries as of such date
determined on a consolidated basis in accordance with GAAP applied on Consistent
Basis, excluding, however, from the determination of total assets (i) goodwill,
capitalized research and development expenses, Intellectual Property, licenses
and rights if any in respect thereof, and other similar intangibles and (ii) any
items not included in clause (i) above which are treated as intangibles in
conformity with GAAP.              “Taxes” means any and all present or future
taxes, levies, imposts, duties, deductions, charges or withholdings imposed by
any Governmental Authority.              “Type”, when used in reference to any
Loan or Borrowing, refers to whether the rate of interest on such Loan, or on
the Loans comprising such Borrowing, is determined by reference to the Adjusted
LIBO Rate, the Alternate Base Rate or, in the case of a Competitive Loan or
Borrowing, the LIBO Rate or a Fixed Rate.

                  SECTION 1.02. Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g. , a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

                  SECTION 1.03. Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

                  SECTION 1.04. Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to

13



--------------------------------------------------------------------------------



 



eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE II

THE CREDITS

                  SECTION 2.01. Commitments. Subject to the terms and conditions
set forth herein, each Lender agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

                  SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan
shall be made as part of a Borrowing consisting of Revolving Loans made by the
Lenders ratably in accordance with their respective Commitments. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

         (b)  Subject to Section 2.12, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

         (c)  At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments. Each Competitive
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 15 Eurodollar Revolving Borrowings outstanding.

14



--------------------------------------------------------------------------------



 



         (d)  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

                  SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:



           (i) the aggregate amount of the requested Borrowing;    
         (ii) the date of such Borrowing, which shall be a Business Day;    
         (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;              (iv) in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and              (v) the
location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

         SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments. To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) two Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any

15



--------------------------------------------------------------------------------



 



previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Competitive Bid Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Competitive Bid
Request shall specify the following information in compliance with Section 2.02:



           (i) the aggregate amount of the requested Borrowing;    
         (ii) the date of such Borrowing, which shall be a Business Day;    
         (iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;              (iv) the Interest Period to be applicable to such
Borrowing, which shall be a period contemplated by the definition of the term
“Interest Period”; and              (v) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.05.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

         (b)  Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the Borrower in response to a Competitive Bid Request.
Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than 9:30
a.m., New York City time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

         (c)  The Administrative Agent shall promptly notify the Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

         (d)  Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone,

16



--------------------------------------------------------------------------------



 



confirmed by telecopy in a form approved by the Administrative Agent, whether
and to what extent it has decided to accept or reject each Competitive Bid, in
the case of a Eurodollar Competitive Borrowing, not later than 10:30 a.m., New
York City time, three Business Days before the date of the proposed Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 10:30 a.m.,
New York City time, on the proposed date of the Competitive Borrowing; provided
that (i) the failure of the Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) the Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by the Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.

         (e)  The Administrative Agent shall promptly notify each bidding Lender
by telecopy whether or not its Competitive Bid has been accepted (and, if so,
the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.

         (f)  If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the Borrower at least one quarter of an hour earlier than the time by which
the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

                  SECTION 2.05. Funding of Borrowings. (a) Each Lender shall
make each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing Request
or Competitive Bid Request.

         (b)  Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may

17



--------------------------------------------------------------------------------



 



assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

                  SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings which may not be converted or continued.

                  (b) To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

                  (c) Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:



           (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);    
         (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;              (iii) whether the
resulting Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and

18



--------------------------------------------------------------------------------



 





           (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

         (d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

         (e)  If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

                  SECTION 2.07. Termination and Reduction of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

         (b)  The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is not less than $1,000,000 or an integral multiple
thereof and (ii) the Borrower shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.

         (c)  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

                  SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date and (ii) to

19



--------------------------------------------------------------------------------



 



the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan.

         (b)  Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

         (c)  The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

         (d)  The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

         (e)  Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

                  SECTION 2.09. Prepayment of Loans. (a) The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section; provided that the Borrower shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof.

         (b)  The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment and (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.07, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided

20



--------------------------------------------------------------------------------



 



in Section 2.02. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11.

                  SECTION 2.10. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Facility Fee Rate on the daily amount of the Commitment
of such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

         (b)  The Borrower agrees to pay to the Administrative Agent for the
account of each Lender ratably in accordance with such Lender’s Commitment a
utilization fee, which shall accrue at a rate equal to 0.15% per annum on all
outstanding Loans for each day that the aggregate outstanding Loans are in
excess of 50% of the then aggregate Commitments; provided that, if any Lender
continues to have any Loans outstanding after the Commitments terminate, then
such utilization fee shall continue to accrue on such Loans during any period
that such Lender continues to have any Loans outstanding. Accrued utilization
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any utilization fees accruing after the date on which the Commitments terminate
shall be payable on demand. All utilization fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

         (c)  The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

         (d)  All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees and utilization fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

                  SECTION 2.11. Interest. (a) The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate.

         (b)  The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable LIBOR
Interest Addition, or (ii) in the case of a Eurodollar

21



--------------------------------------------------------------------------------



 



Competitive Loan, at the LIBO Rate for the Interest Period in effect for such
Borrowing plus (or minus, as applicable) the Margin applicable to such Loan.

         (c)  Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

         (d)  Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

         (e)  Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

         (f)  All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

                  SECTION 2.12. Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

         (a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

         (b)  the Administrative Agent is advised by the Required Lenders (or,
in the case of a Eurodollar Competitive Loan, the Lender that is required to
make such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing

22



--------------------------------------------------------------------------------



 



to, or continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall
be ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that if the circumstances giving rise to such notice do
not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby.

                  SECTION 2.13. Increased Costs. (a) If any Change in Law shall:



           (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or              (ii) impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans or Fixed Rate Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

         (b)  If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

         (c)  A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

         (d)  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the

23



--------------------------------------------------------------------------------



 



270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

         (e)  Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

                  SECTION 2.14. Break Funding Payments. In the event of (a) the
payment of any principal of any Eurodollar Loan or Fixed Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or Fixed Rate Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.09(b) and is revoked in
accordance therewith), (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan, or (e) the assignment of any
Eurodollar Loan or Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

                  SECTION 2.15. Taxes. (a) Any and all payments by or on account
of any obligation of the Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

         (b)  In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

24



--------------------------------------------------------------------------------



 



         (c)  The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender shall be conclusive absent manifest error.

         (d)  As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

         (e)  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

         (f)  If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

                  SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing
of Setoffs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding

25



--------------------------------------------------------------------------------



 



Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except that payments pursuant to Sections 2.13, 2.14, 2.15 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

         (b)  If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amount of
principal then due to such parties.

         (c)  If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

         (d)  Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds

26



--------------------------------------------------------------------------------



 



Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

         (e)  If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b) or 2.16(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

                  SECTION 2.17. Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

         (b)  If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

27



--------------------------------------------------------------------------------



 



ARTICLE III

CONDITIONS PRECEDENT TO LOANS

                  SECTION 3.01. Effective Date. The obligations of the Lenders
to make Loans hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with
Section 9.02):

         (a)  Executed Agreement. Receipt by the Administrative Agent of copies
of this Agreement executed by the parties hereto.

         (b)  Opinion of Counsel. Receipt by the Administrative Agent of
opinions, substantially in the form of Exhibit B and Exhibit B-1 and
satisfactory to the Lenders, addressed to the Lenders and dated as of the
Effective Date from Richard W. Davies, Esq., Vice President, General Counsel and
Secretary of the Borrower and from Latham & Watkins, special counsel to the
Borrower.

         (c)  Resolutions. Receipt by the Administrative Agent of copies of
resolutions of the Board of Directors of the Borrower approving and adopting
this Agreement and the transactions contemplated herein and authorizing the
execution and delivery hereof, certified by a secretary or assistant secretary
of the Borrower as of the Effective Date to be true and correct and in force and
effect as of such date.

         (d)  Good Standing Certificate . Receipt by the Administrative Agent of
a certificate issued as of a recent date by the Secretary of State or other
appropriate Governmental Authority of the Borrower’s jurisdiction of
incorporation as to the due existence and good standing of the Borrower therein.

         (e)  Incumbency Certificate. Receipt by the Administrative Agent of
specimen signatures of officers or other appropriate representatives executing
this Agreement on behalf of the Borrower, certified by the secretary or
assistant secretary of the Borrower as of the Effective Date.

         (f)  Articles of Incorporation. Receipt by the Administrative Agent of
the articles of incorporation, as amended, of the Borrower, certified by the
Secretary of State of the state of incorporation of the Borrower.

         (g)  Bylaws. Receipt by the Administrative Agent of the bylaws of the
Borrower certified as of the Effective Date as true and correct by the secretary
or assistant secretary of the Borrower.

         (h)  Financial Covenant Compliance Certificate. Receipt by the
Administrative Agent of a certificate of the chief financial officer of the
Borrower dated the Effective Date demonstrating compliance with the financial
covenants contained in Sections 6.01 and 6.02 as of the Effective Date,
substantially in the form of Exhibit C.

         (i)  Responsible Party Certificate. Receipt by the Administrative Agent
of a certificate of a Responsible Party dated the Effective Date, confirming
compliance with the conditions set

28



--------------------------------------------------------------------------------



 



forth in paragraphs (b) (excluding for this purpose the parenthetical contained
therein) and (c) of Section 3.02 and paragraph (l) below, substantially in the
form of Exhibit D.

         (j)  Payment of Fees and Expenses. Receipt by the Administrative Agent
of all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses and fees and disbursements of counsel.

         (k)  Repayment and Termination of Existing Credit Agreement. Receipt by
the Administrative Agent of evidence that all notices required to be given to
effect on the Effective Date the repayment, if applicable, and termination of
the Existing Credit Agreement shall have been given and the Existing Credit
Agreement shall be terminated.

         (l)  No Material Adverse Effect. Since December 31, 2001, there have
occurred no changes or circumstances which have had or are likely to have a
Material Adverse Effect.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
July 31, 2002 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

                  SECTION 3.02. Each Borrowing. The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:

         (a)  the Administrative Agent shall have received written notice of the
Borrower’s intent to borrow if required by Article II;

         (b)  the representations and warranties of the Borrower set forth in
Article IV (other than the representation set forth in Section 4.08 and the
representation set forth in the last sentence of Section 4.06) shall be true and
correct on and as of the date of such Borrowing with the same effect as though
such representations and warranties had been made on and as of such date, except
to the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date;

         (c)  at the time of (and after giving effect to) such Borrowing, no
Default shall have occurred and be continuing; and

         (d)  immediately after giving effect to such Borrowing:



           (i) the Revolving Credit Exposure of each Lender shall not exceed
such Lender’s Commitment; and              (ii) the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans shall not exceed the total Commitments at such time.

29



--------------------------------------------------------------------------------



 



Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (b),
(c) and (d) of this Section.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

         The Borrower hereby represents and warrants to the Administrative Agent
and the Lenders that:

                  SECTION 4.01. Organization and Good Standing. Each of the
Borrower and its Subsidiaries is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of its incorporation,
is duly qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have a
Material Adverse Effect, and has the requisite corporate power and authority to
own its properties and to carry on its business as now conducted and as proposed
to be conducted.

                  SECTION 4.02. Due Authorization. The Borrower (i) has the
corporate power and requisite authority to execute, deliver and perform this
Agreement and (ii) is duly authorized to, and has been authorized by all
necessary corporate action, to execute, deliver and perform this Agreement.

                  SECTION 4.03. No Conflicts. Neither the execution and delivery
of this Agreement by the Borrower, nor the consummation of the transactions
contemplated herein, nor performance by the Borrower of and compliance with the
terms and provisions hereof will (i) violate or conflict with any provision of
the Borrower’s articles of incorporation or bylaws, (ii) violate, contravene or
materially conflict with any law, regulation (including Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (iii) violate, contravene or materially conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which the Borrower may be bound or (iv) result in or require the creation
of any Lien upon or with respect to the Borrower’s properties, except to the
extent that any such violation, contravention, conflict or Lien referred to in
the foregoing clauses (ii), (iii) or (iv) could not reasonably be expected to
have a Material Adverse Effect.

                  SECTION 4.04. Consents. No consent, approval, authorization or
order of, or filing, registration or qualification with, any Governmental
Authority or third party is required in connection with the execution, delivery
or performance of this Agreement, except to the extent that the failure to
obtain such consents, approvals, authorization or orders, or to make any such
filing, registration or qualification, could not reasonably be expected to have
a Material Adverse Effect.

                  SECTION 4.05. Enforceable Obligations. This Agreement has been
duly executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally, general equitable

30



--------------------------------------------------------------------------------



 



principles (whether considered in a proceeding in equity or at law) and any
implied covenant of good faith and fair dealing.

                  SECTION 4.06. Financial Condition. The financial statements
and financial information provided to the Lenders, consisting of (a) an audited
consolidated balance sheet of the Borrower and its Subsidiaries dated as of
December 31, 2001, together with related consolidated statements of income,
stockholders’ equity and changes in financial position or cash flow certified by
PricewaterhouseCoopers LLP, the Borrower’s independent certified public
accountants, and (b) a Borrower prepared unaudited consolidated balance sheet of
the Borrower and its Subsidiaries dated as of March 31, 2002, together with
related consolidated statements of income, stockholders’ equity and changes in
financial position or cash flow certified by the Borrower’s chief financial
officer, fairly represent in all material respects the financial condition of
the Borrower and its Subsidiaries as of such respective dates and for such
periods and such financial statements were prepared in accordance with GAAP
applied on a Consistent Basis, subject to normal year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in the
foregoing clause (b). Since December 31, 2001, there have occurred no changes or
circumstances which have had or are likely to have a Material Adverse Effect.

                  SECTION 4.07. No Default. No Default presently exists.

                  SECTION 4.08. No Material Litigation. Except as disclosed in
Schedule 4.08, there are no actions, suits or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

                  SECTION 4.09. Taxes. The Borrower has filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of Taxes shown thereon to be due (including interest and
penalties) and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing (or necessary to preserve any Liens in favor
of the Lenders), by it or its Subsidiaries, except for such Taxes (i) which are
not yet delinquent, (ii) which are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP or (iii) which, if not paid, could not reasonably be
expected to have a Material Adverse Effect.

                  SECTION 4.10. Compliance with Law. The Borrower and each of
its Subsidiaries is in compliance with all laws, rules, regulations, orders and
decrees (including Environmental Laws) applicable to it or to its properties,
except for such laws, rules, regulations, orders and decrees noncompliance with
which could not reasonably be expected to have a Material Adverse Effect.

                  SECTION 4.11. ERISA. Except, in the case of any of the
following, for matters which would not have a Material Adverse Effect, (i) no
Reportable Event (as defined in ERISA) has occurred and is continuing with
respect to any Plan; (ii) as of the end of the most recent Plan year, no Plan
has an unfunded current liability (determined under Section 412 of the Code) or
an accumulated funding deficiency; (iii) no proceedings have been instituted,
or, to the knowledge of the Borrower, planned, to terminate any Plan;
(iv) neither the Borrower, any Subsidiary or any ERISA Affiliate, nor any
duly-appointed administrator of a Plan has instituted or intends to

31



--------------------------------------------------------------------------------



 



institute proceedings to withdraw from any Multiemployer Plan; and (v) each Plan
has been maintained and funded in all material respects with its terms and with
the provisions of ERISA applicable thereto.

                  SECTION 4.12. Investment and Holding Company. The Borrower is
not an “investment company,” as such term is defined in the Investment Company
Act of 1940 or a “holding company” as defined in the Public Utility Holding
Company Act of 1935.

                  SECTION 4.13. Environmental Laws. The Borrower and each
Subsidiary is in compliance with all applicable Environmental Laws, except to
the extent that noncompliance therewith could not reasonably be expected to have
a Material Adverse Effect.

ARTICLE V

AFFIRMATIVE COVENANTS

         The Borrower hereby covenants and agrees that so long as the
Commitments are in effect and until the Loans, together with interest, fees and
other obligations which are then due and payable hereunder, have been paid in
full:

                  SECTION 5.01. Information Covenants. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent and each Lender:

         (a)  Annual Financial Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year together with related consolidated statements of income and
retained earnings and of cash flows for such fiscal year, setting forth in
comparative form consolidated figures for the preceding fiscal year examined by
PricewaterhouseCoopers LLP, the Borrower’s independent certified public
accountants, whose opinion shall be to the effect that such financial statements
have been prepared in accordance with GAAP applied on a Consistent Basis and
shall not be qualified as to the scope of the audit or as to the status of the
Borrower or any of its Subsidiaries as a going concern. The financial
information required by this Section 5.01(a) may be delivered in the form of an
Annual Report on Form 10-K as filed with the Securities and Exchange Commission.

         (b)  Quarterly Financial Statements. As soon as available and in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such quarterly period together with
related consolidated statements of income and retained earnings and of cash
flows for such quarterly period and for the portion of the fiscal year ending
with such period, in each case setting forth in comparative form consolidated
figures for the corresponding period of the preceding fiscal year and
accompanied by a certificate of the chief financial officer of the Borrower as
having been prepared in accordance with GAAP applied on a Consistent Basis,
subject to normal year-end audit adjustments and the absence of footnotes. The
financial information required by this Section 5.01(b) may be delivered in the
form of a Quarterly Report on Form 10-Q as filed with the Securities and
Exchange Commission.

32



--------------------------------------------------------------------------------



 



         (c)  Officer’s Certificates. At the time of delivery of the financial
statements provided for in Sections 5.01(a) and (b) hereof, a certificate of the
chief financial officer of the Borrower substantially in the form of Exhibit D
to the effect that the Borrower is in substantial compliance with the terms of
this Agreement and no Default exists, or if any Default does exist specifying
the nature and extent thereof and what action the Borrower proposes to take with
respect thereto. Such certificate shall set forth reasonably detailed
calculations demonstrating compliance with Sections 6.01 and 6.02.

         (d)  SEC Reports. Promptly upon transmission thereof, copies of all
filings on Forms 10-K, 10-Q, 8-K and registration statements filed by the
Borrower with the Securities and Exchange Commission, or any successor agency,
and copies of all reports furnished by the Borrower to its stockholders.

         (e)  Notice of Default, Litigation, etc. Upon a Responsible Party of
the Borrower obtaining knowledge thereof, it will give written notice to the
Administrative Agent and the Lenders (i) immediately, of the occurrence of an
event or condition consisting of a Default, specifying the nature and existence
thereof and what action the Borrower proposes to take with respect thereto, and
(ii) promptly, but in any event within five Business Days, of the occurrence of
any of the following with respect to the Borrower or any of its Subsidiaries:
(A) the pendency or commencement of any litigation, arbitral or governmental
proceeding against the Borrower or any of its Subsidiaries which is likely to
have a Material Adverse Effect, (B) any levy of an attachment, execution or
other process against its assets which is likely to have a Material Adverse
Effect, (C) the occurrence of an event or condition which shall constitute a
default or event of default under any other agreement for borrowed money in
excess of $50,000,000 or (D) any development in its business or affairs which
has resulted in, or which the Borrower reasonably believes is likely to result
in, a Material Adverse Effect.

         (f)  Other Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request.

                  SECTION 5.02. Books and Records; Communication with
Accountants. The Borrower will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices. The Borrower will, and will cause each of its
Subsidiaries to, permit on reasonable notice officers or designated
representatives of the Administrative Agent or any Lender to visit and inspect
its properties, to examine its books and records, and to discuss the affairs,
finances and accounts of the Borrower and its Subsidiaries with, and be advised
as to the same by, the Borrower’s officers and its independent certified public
accountants, all at such reasonable times and as often as reasonably requested.

                  SECTION 5.03. Compliance with Law. The Borrower will, and will
cause each of its Subsidiaries to, comply with all applicable laws, rules,
regulations and orders of, and all applicable restrictions imposed by all
applicable Governmental Authorities, except where any such noncompliance could
not reasonably be expected to have a Material Adverse Effect.

33



--------------------------------------------------------------------------------



 



                  SECTION 5.04. Payment of Taxes. The Borrower will, and will
cause each of its Subsidiaries to, pay and discharge all Taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent, unless the
same is being contested in good faith by appropriate proceedings and adequate
reserves therefor have been established in accordance with GAAP or unless the
failure to make such payments could not reasonably be expected to have a
Material Adverse Effect.

                  SECTION 5.05. Insurance. The Borrower will, and will cause
each of its Subsidiaries to, at all times maintain in full force and effect
insurance in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

                  SECTION 5.06. ERISA. The Borrower will, and will cause each of
its Subsidiaries to, (a) at all times, make prompt payment of all contributions
required from the Borrower and each Subsidiary under all Plans and required of
the Borrower and each Subsidiary to meet the minimum funding standard set forth
in ERISA with respect to all Plans if the failure to make any such payment would
likely have a Material Adverse Effect; and (b) notify the Administrative Agent
immediately of any fact, including any Reportable Event (as defined in ERISA)
arising in connection with any of its Plans, which would reasonably be expected
to constitute grounds for termination thereof by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Plan, involving a Plan, the termination of which would reasonably be expected to
have a Material Adverse Effect, together with a statement, if requested by the
Lenders, as to the reason therefor and the action, if any, proposed to be taken
with respect thereof. The Borrower will not, nor will it permit any of its
Subsidiaries or ERISA Affiliates to, (i) terminate a Plan if any such
termination would give rise to or result in any liability, or (ii) cause or
permit to exist any event or condition which presents a material risk of
termination at the request of the PBGC, where in either (i) or (ii) that
liability would reasonably be expected to have a Material Adverse Effect.

                  SECTION 5.07. Use of Proceeds. The proceeds of the Loans
hereunder will be used by the Borrower for working capital, capital
expenditures, and other lawful general corporate purposes, including support of
the Borrower’s commercial paper program. None of the proceeds will be used for
the purpose of purchasing or carrying any “margin stock” (as such term is
defined in Regulation U) or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry margin stock in
violation of the requirements of Regulation U.

ARTICLE VI

NEGATIVE COVENANTS

         The Borrower hereby covenants and agrees that so long as the
Commitments are in effect and until the Loans, together with interest, fees and
other obligations which are then due and payable hereunder, have been paid in
full:

34



--------------------------------------------------------------------------------



 



                  SECTION 6.01. Net Worth. The Borrower will not permit the Net
Worth of the Borrower and its Subsidiaries at any time to be less than
$550,000,000, provided that for purposes of calculating Net Worth the Borrower
may exclude write-downs not in excess of $40,000,000 in the aggregate from the
date of this Agreement taken in accordance with FASB 142 and GAAP.

                  SECTION 6.02. Indebtedness. (a) The Borrower will not permit
total Indebtedness of the Borrower and its Subsidiaries on a consolidated basis
to exceed a principal amount of $750,000,000 at any time outstanding.

         (b)  Without limiting paragraph (a) above, the Borrower will not permit
any of its Subsidiaries to create, incur, assume, suffer to exist any
Indebtedness (including any Guarantee of any Indebtedness), except:



           (i) Indebtedness of any such Subsidiary owed to the Borrower or to a
Subsidiary of the Borrower;              (ii) Indebtedness of any such
Subsidiary existing on the Effective Date (all Indebtedness of the Subsidiaries
of the Borrower in an amount of $1,000,000 or greater existing on the Effective
Date is described on Schedule 6.02) and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date;              (iii) Endorsements
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of business;              (iv) Indebtedness incurred in
respect of (A) workers’ compensation claims, self-insurance obligations,
bankers’ acceptances, performance, surety and similar bonds and completion
guarantees provided by the Borrower or a Subsidiary in the ordinary course of
business, (B) performance bonds or similar obligations of the Borrower or any of
its Subsidiaries for or in connection with pledges, deposits or payments made or
given in the ordinary course of business, and not for money borrowed, in
connection with or to secure statutory, regulatory or similar obligations,
including obligations under health, safety or environmental obligations, and
(C) Guarantees to suppliers, lessors, licensees, contractors, franchises or
customers of obligations incurred in the ordinary course of business and not for
money borrowed;              (v) Indebtedness incurred by any Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business;              (vi) Indebtedness arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence; and  
           (vii) Indebtedness of Subsidiaries of the Borrower not otherwise
permitted by the foregoing clauses of this Section; provided that the aggregate
principal amount of such

35



--------------------------------------------------------------------------------



 





    additional Indebtedness of all such Subsidiaries at any one time outstanding
permitted under this clause (vii) does not exceed $10,000,000.

                  SECTION 6.03. Consolidation, Merger. The Borrower will not
dissolve, liquidate, or wind up its affairs, or enter into any transaction of
merger or consolidation unless (i) the Borrower is the surviving corporation of
such merger or consolidation or (ii) the surviving corporation in such merger or
consolidation shall be a corporation existing under the laws of the United
States of America, any state thereof or the District of Columbia (the “Successor
Corporation”), the Successor Corporation shall expressly assume, by amendment to
this Agreement executed by the Borrower, the Successor Corporation and the
Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans and all other amounts payable under this Agreement and the
payment and performance of every covenant hereof on the part of the Borrower and
its Subsidiaries to be performed or observed, and no Default shall have occurred
or be continuing at the time of such merger or consolidation or would result
from such merger or consolidation.

                  SECTION 6.04. Transfer of Assets. The Borrower will not sell,
lease, transfer or otherwise dispose of all or substantially all of its property
or assets, except to a wholly-owned Subsidiary of the Borrower.

                  SECTION 6.05. Transactions with Affiliates. The Borrower will
not, nor will it permit any Subsidiary to, other than in the ordinary course of
business, enter into any transaction or series of transactions, with any
Affiliate of the Borrower, other than on terms and conditions substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by it in a
comparable arm’s-length transaction with a Person other than an Affiliate.

                  SECTION 6.06. Liens. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any Principal Property now owned or hereafter acquired by it to secure
Indebtedness of the Borrower or any Subsidiary, except:

         (a)  Permitted Encumbrances;

         (b)  any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof; provided that (i) such Lien shall not
cover any other property or asset of the Borrower or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof (except in respect of any fees and
expenses incurred in connection with any such extension, renewal or
replacement);

         (c)  any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
cover any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a

36



--------------------------------------------------------------------------------



 



Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (except in
respect of any fees and expenses incurred in connection with any such extension,
renewal or replacement);

         (d)  Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, and (ii) such
Liens shall not cover any other property or assets of the Borrower or any
Subsidiary or secure any Indebtedness other than the Indebtedness incurred to
finance the acquisition, construction or improvement of such fixed or capital
assets; and

         (e)  Liens not otherwise permitted hereunder; provided that, at the
time of the creation, incurrence or assumption of any Indebtedness secured by
any Lien and after giving effect thereto, the aggregate principal amount of the
Indebtedness of the Borrower and the Subsidiaries secured by Liens permitted
under this clause (e) does not exceed an amount equal to 10% of Tangible Net
Worth at such time.

                  SECTION 6.07. Swap Agreements. The Borrower will not and will
not permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
shares of capital stock or other equity ownership interests of the Borrower or
any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

ARTICLE VII

EVENTS OF DEFAULT

                  SECTION 7.01. Events of Default. Upon the occurrence of any of
the following specified events (each an “Event of Default”):

         (a)  Payment. The Borrower shall (i) default in the payment when due of
any principal of any Loan, or (ii) default, and such default shall continue for
five or more days, in the payment when due of any interest on any Loan, or of
any fees or other amounts owing hereunder or in connection herewith; or

         (b)  Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower herein or in connection with this Agreement or
in any statement or certificate delivered or required to be delivered pursuant
hereto shall prove untrue in any material respect on the date as of which it was
deemed to have been made; or

         (c)  Covenants. The Borrower shall (i) default in the due performance
or observance of any term, covenant or agreement contained in Section 5.07 or
Article VI, or (ii) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in subsections (a),
(b) or (c)(i) of this Section 7.01) contained in this Agreement and such default

37



--------------------------------------------------------------------------------



 



shall continue unremedied for a period of at least 30 days after notice thereof
by the Administrative Agent or any Lender to the Borrower; or if without the
written consent of the Lenders, this Agreement shall be disaffirmed or shall
terminate, be terminable or be terminated or become void or unenforceable for
any reason whatsoever (other than as expressly provided for hereunder); or

         (d)  Bankruptcy, etc. (i) The Borrower or any of its Significant
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Significant Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any of its Significant Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(x) results in the entry of an order for relief or any such adjudication or
appointment or (y) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Significant Subsidiaries any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) the
Borrower or any of its Significant Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or

         (e)  Defaults under Other Agreements. The Borrower or any of its
Subsidiaries shall (A) default in any payment with respect to any Indebtedness
(other than the Loans hereunder) in excess of $50,000,000, individually or in
the aggregate for the Borrower and its Subsidiaries collectively, or (B) default
in the observance or performance of any agreement or condition relating to any
such Indebtedness (other than Loans hereunder) in excess of $50,000,000 or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to (i) cause such
Indebtedness to become due prior to its stated maturity or (ii) enable or permit
(with or without the giving of notice, the lapse of time or both) the holder or
holders of such Indebtedness or any trustee or agent on its or their behalf to
cause such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; or

         (f)  Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of its Subsidiaries involving a liability of
$50,000,000 or more in any instance or in the aggregate for all such judgments
and decrees for the Borrower and its Subsidiaries collectively (not paid or
fully covered by insurance provided by a carrier who has acknowledged coverage
or covered by an indemnification provided by a credit-worthy indemnitor) and any
such judgments or decrees shall not have been vacated, discharged or stayed or
bonded pending appeal within 60 days from the entry thereof; or

38



--------------------------------------------------------------------------------



 



         (g)  ERISA. The Borrower, any Subsidiary or any ERISA Affiliate shall
fail to pay when due an amount or amounts aggregating in excess of $50,000,000
which it shall have become liable to pay under ERISA; or notice of intent to
terminate a Plan or Plans which in the aggregate have unfunded liabilities in
excess of $50,000,000 (individually and collectively, a “Material Plan”) shall
be filed under ERISA by the Borrower, any Subsidiary or any ERISA Affiliate, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under ERISA to terminate, to impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or to cause a trustee
to be appointed to administer any Material Plan; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the Controlled Group to incur a current payment obligation in
excess of $50,000,000, and the liability that, individually or in the aggregate,
would reasonably be expected to occur would result in a Material Adverse Effect;
or

         (h)  Change in Control. (i) Any “person” or “group” (within the meaning
of the Securities Exchange Act of 1934 and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) (other than
either of the two trusts (the “Roche Trust” and the “Hubbell Trust”) which, as
of the Effective Date, each own more that 5% of the Class A Common Stock of the
Borrower and the beneficiaries of which are the issue of Harvey Hubbell and, in
the case of the Roche Trust, their spouses, or any future trust established for
any of the same beneficiaries) either (A) becomes the “beneficial owner” (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
directly or indirectly, of voting securities of the Borrower (or securities
convertible into or exchangeable for such voting securities) representing 40% or
more of the combined voting power of all voting securities of the Borrower (on a
fully diluted basis) or (B) otherwise has the ability, directly or indirectly,
to elect a majority of the board of directors of the Borrower; or (ii) during
any period of up to 12 consecutive months, commencing on the Effective Date,
Continuing Directors shall cease for any reason (other than the death,
disability or retirement of a director) to constitute a majority of the board of
directors of the Borrower;

then, in any such event, and at any time thereafter, the Administrative Agent,
upon the direction of the Required Lenders, shall, by written notice to the
Borrower take any of the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the
Borrower, except as otherwise specifically provided for herein:



           (i) Termination. Declare the Commitments of each Lender terminated,
whereupon the Commitment of each Lender hereunder shall terminate immediately;  
           (ii) Acceleration. Declare the unpaid principal of and any accrued
interest in respect of all the outstanding Loans, together with all fees and
other obligations of the Borrower accrued hereunder, to be due whereupon the
same shall be immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and

39



--------------------------------------------------------------------------------



 





           (iii) Enforcement of Rights. Enforce any and all rights and remedies
of the Administrative Agent or the Lenders in respect of the Loans, including
without limitation all rights of setoff; provided however that, notwithstanding
the foregoing, if an Event of Default specified in Section 7.01(d) with respect
to the Borrower shall occur, then the Commitments of the Lenders hereunder shall
automatically terminate and the Loans, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
immediately become due and payable without the giving of any notice or other
action by the Administrative Agent or any Lender.

ARTICLE VIII

The Administrative Agent

         Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

         The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

         The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of

40



--------------------------------------------------------------------------------



 



this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

         The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

         The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Administrative Agent.

         Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

         Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it

41



--------------------------------------------------------------------------------



 



shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

                  SECTION 9.01. Notices. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:



           (i) if to the Borrower, to it at 584 Derby Milford Road, Orange,
Connecticut 06477-4024, Attention of James H. Biggart (Telecopy No.
(203) 799-4205), with a copy to Richard W. Davies, Vice President, General
Counsel and Secretary (Telecopy No. (203) 799-4333);              (ii) if to the
Administrative Agent, to JPMorgan Chase Bank, Loan and Agency Services Group,
One Chase Manhattan Plaza, 8th Floor, New York, New York 10081, Attention of
Jesus Sang (Telecopy No. (212) 552-5650), with a copy to JPMorgan Chase Bank,
999 Broad Street, Bridgeport, CT 06604, Attention of Scott Farquhar (Telecopy
No. (203) 382-6314); and              (iii) if to any other Lender, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

         (b)  Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

         (c)  Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

                  SECTION 9.02. Waivers; Amendments. (a) No failure or delay by
the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any

42



--------------------------------------------------------------------------------



 



rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

         (b)  Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent.

                  SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facility provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

         (b)  The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations

43



--------------------------------------------------------------------------------



 



hereunder or the consummation of the transactions contemplated hereby, (ii) any
Loan or the use of the proceeds therefrom, (iii) any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

         (c)  To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

         (d)  To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or the use of the proceeds thereof.

         (e)  All amounts due under this Section shall be payable not later than
five days after written demand therefor.

                  SECTION 9.04. Successors and Assigns. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

         (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (other than an Affiliate of the
Borrower) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it), with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:



           (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined

44



--------------------------------------------------------------------------------



 





    below) or, if an Event of Default under clause (a) or (d) of Article VII has
occurred and is continuing, any other assignee; and



           (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to an Affiliate of a
Lender or for an assignment to an assignee that is a Lender immediately prior to
giving effect to such assignment.

         (ii)  Assignments shall be subject to the following conditions:



           (A) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a) or (d) of
Article VII has occurred and is continuing;              (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause shall not apply to rights in respect of outstanding Competitive
Loans;              (C) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500;              (D) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and              (E) in the case of an assignment
to a CLO (as defined below), the assigning Lender shall retain the sole right to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such CLO.



           For purposes of this Section 9.04(b), the terms “Approved Fund” and
“CLO” have the following meanings:



           “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.              “CLO” means any entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by a Lender to an
Affiliate of such Lender.

45



--------------------------------------------------------------------------------



 





           (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.              (iv) The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.              (v) Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.              (c)(i) Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”), other than to an Affiliate of the Borrower,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such

46



--------------------------------------------------------------------------------



 





    Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender.



            (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.15 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.15(e) as though it were a Lender.              (d) Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

                  SECTION 9.05. Survival. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

                  SECTION 9.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written,

47



--------------------------------------------------------------------------------



 



relating to the subject matter hereof. Except as provided in Section 3.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

                  SECTION 9.07. Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

                  SECTION 9.08. Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

                  SECTION 9.09. Governing Law; Jurisdiction; Consent to Service
of Process. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

         (b)  The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

         (c)  The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably

48



--------------------------------------------------------------------------------



 



waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

         (d)  Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

         SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

         SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

         SECTION 9.12. Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to

49



--------------------------------------------------------------------------------



 



have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

         SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            HUBBELL INCORPORATED,               by   /s/ James H. Biggart      
 

--------------------------------------------------------------------------------

        Name: James H. Biggart
Title: Vice President & Treasurer                                 JPMORGAN CHASE
BANK, individually and as
Administrative Agent,               by   /s/ D. Scott Farquhar        

--------------------------------------------------------------------------------

        Name: D. Scott Farquhar
Title: Vice President



51



--------------------------------------------------------------------------------



 

              SIGNATURE PAGE TO HUBBELL INCORPORATED
CREDIT AGREEMENT DATED AS OF JULY 18, 2002             Name of Institution  
Fleet National Bank    

--------------------------------------------------------------------------------

              by   /s/ K E Burke    

--------------------------------------------------------------------------------

    Name: K E Burke
Title: Vice President



--------------------------------------------------------------------------------



 

              SIGNATURE PAGE TO HUBBELL INCORPORATED
CREDIT AGREEMENT DATED AS OF JULY 18, 2002             Name of Institution  
Wachovia Bank, National Association    

--------------------------------------------------------------------------------

              by   /s/ Leanne S. Phillips    

--------------------------------------------------------------------------------

    Name: Leanne S. Phillips
Title: Vice President



--------------------------------------------------------------------------------



 

              SIGNATURE PAGE TO HUBBELL INCORPORATED
CREDIT AGREEMENT DATED AS OF JULY 18, 2002             Name of Institution  
Deutsche Bank AG, New York Branch    

--------------------------------------------------------------------------------

              by   /s/ Christian Dallwitz    

--------------------------------------------------------------------------------

    Name: Christian Dallwitz
Title: Director               by   /s/ Hans-Josef Thiele    

--------------------------------------------------------------------------------

    Name: Hans-Josef Thiele
Title: Director



--------------------------------------------------------------------------------



 

              SIGNATURE PAGE TO HUBBELL INCORPORATED
CREDIT AGREEMENT DATED AS OF JULY 18, 2002             Name of Institution  
Citibank, N.A.    

--------------------------------------------------------------------------------

              by   /s/ Christine M. Aleaz    

--------------------------------------------------------------------------------

    Names: Christine M. Aleaz
Title: Vice President



--------------------------------------------------------------------------------



 

              SIGNATURE PAGE TO HUBBELL INCORPORATED
CREDIT AGREEMENT DATED AS OF JULY 18, 2002             Name of Institution  
Mellon Bank, N.A.    

--------------------------------------------------------------------------------

              by   /s/ J. Wade Bell    

--------------------------------------------------------------------------------

    Name: J. Wade Bell
Title: Vice President



--------------------------------------------------------------------------------



 

              SIGNATURE PAGE TO HUBBELL INCORPORATED
CREDIT AGREEMENT DATED AS OF JULY 18, 2002             Name of Institution   US
Bank N.A.    

--------------------------------------------------------------------------------

              by   /s/ Richard W. Neltner    

--------------------------------------------------------------------------------

    Name: Richard W. Neltner
Title: Senior Vice President



--------------------------------------------------------------------------------



 

              SIGNATURE PAGE TO HUBBELL INCORPORATED
CREDIT AGREEMENT DATED AS OF JULY 18, 2002             Name of Institution   The
Bank of New York    

--------------------------------------------------------------------------------

              by   /s/ Joanna S. Bellocq    

--------------------------------------------------------------------------------

    Name: Joanna S. Bellocq
Title: Vice President



--------------------------------------------------------------------------------



 

              SIGNATURE PAGE TO HUBBELL INCORPORATED
CREDIT AGREEMENT DATED AS OF JULY 18, 2002             Name of Institution  
Northern Trust Company    

--------------------------------------------------------------------------------

              by   /s/ John A. Konstantos    

--------------------------------------------------------------------------------

    Name: John A. Konstantos
Title: Vice President



--------------------------------------------------------------------------------



 

              SIGNATURE PAGE TO HUBBELL INCORPORATED
CREDIT AGREEMENT DATED AS OF JULY 17, 2002             Name of Institution  
Morgan Stanley Bank    

--------------------------------------------------------------------------------

              by   /s/ Jaap L. Tonckans    

--------------------------------------------------------------------------------

    Name: Jaap L. Tonckans
Title: Vice President
          Morgan Stanley Bank



--------------------------------------------------------------------------------



 



EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

         Reference is made to the Credit Agreement dated as of July 18, 2002 (as
amended and in effect on the date hereof, the “Credit Agreement”), among Hubbell
Incorporated, a Connecticut corporation, the Lenders named therein and JPMorgan
Chase Bank, as Administrative Agent for the Lenders. Terms defined in the Credit
Agreement are used herein with the same meanings.

         The Assignor named on the reverse hereof hereby sells and assigns,
without recourse, to the Assignee named on the reverse hereof, and the Assignee
hereby purchases and assumes, without recourse, from the Assignor, effective as
of the Assignment Date set forth on the reverse hereof, the interests set forth
on the reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth on the reverse hereof in the Commitment of the Assignor on
the Assignment Date and Competitive Loans and Revolving Loans owing to the
Assignor which are outstanding on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

         This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.15(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b) of the Credit Agreement.

         This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment
(“Assignment Date"):

 



--------------------------------------------------------------------------------



 

2

                              Percentage Assigned of            
Facility/Commitment             (set forth, to at     Principal Amount   least 8
decimals, as a     Assigned (and   percentage of the     identifying   Facility
and the     information as to   aggregate Commitments     individual   of all
Lenders Facility   Competitive Loans)   thereunder)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Commitment Assigned:
  $         %  
Revolving Loans:
               
Competitive Loans:
               



    The terms set forth above and on the reverse side hereof are hereby agreed
to:

              [Name of Assignor]           , as Assignor               By:  
__________________________________         Name:         Title:              
[Name of Assignee]          , as Assignee               By:  
__________________________________         Name:         Title:

The undersigned hereby consent to the within assignment: 1/

              Hubbell Incorporated,   JPMorgan Chase Bank, as
Administrative Agent, By:   ________________________________   By:  
________________________________     Name:       Name:     Title:       Title:









--------------------------------------------------------------------------------

    1/ Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



              Richard W. Davies
Vice President, General Counsel and Secretary  

--------------------------------------------------------------------------------

  July 18, 2002   Hubbell Incorporated
584 Derby Milford Road
P.O. Box 549
Orange, CT 06477-4024
203 799-4100
203 799-4333 Fax

 

JPMorgan Chase Bank,
as a Lender and as Administrative Agent
under the Credit Agreement,
as hereinafter defined
and the Lenders party to the Credit Agreement

 

          Re:   Credit Agreement (the “Credit Agreement”), dated as of July 18,
2002, by
and among Hubbell Incorporated, JPMorgan Chase Bank, as
Administrative Agent (the “Administrative Agent”) and as Lender, and the
Lenders party thereto from time to time.

Ladies and Gentlemen:

          I am Vice President, General Counsel and Secretary for Hubbell
Incorporated (the “Borrower” and, together with the Administrative Agent, the
“Loan Parties”). This opinion is rendered to you pursuant to Section 3.01(b) of
the Credit Agreement. All terms used but not defined in this opinion which are
defined in the Credit Agreement shall have the respective meanings therein.

          As such counsel, I have examined such matters of fact and questions of
law as I have considered appropriate for purposes of this letter. I have
examined, among other things, the Credit Agreement dated the date hereof,
executed by the Borrower, the Administrative Agent and the Lenders, and the
promissory note(s) executed by the Borrower pursuant to the Credit Agreement
(together with the Credit Agreement, the “Loan Documents”). In my examination, I
have assumed the genuineness of all signatures, the authenticity of all
documents submitted to me as originals, and the conformity to authentic original
documents of all documents submitted to me as copies. As to facts material to
the opinions, statements and assumptions expressed herein, I have, with your
consent, relied upon the foregoing and upon certificates of officers of the
Borrower. I have not independently verified such factual matters. In addition, I
have obtained and relied upon such certificates and assurances from public
officials as I have deemed necessary.

          I am opining herein as to the effect on the subject transaction only
of the internal laws of the State of Connecticut, and I express no opinion with
respect to the applicability thereto, or the effect thereon, of the laws of any
other jurisdiction or as to any matters of municipal law or the laws of any
local agencies within such state.

          The opinions set forth in paragraph 4 below are based upon my
consideration of only those statutes, rules and regulations which, in my
experience, are normally applicable to borrowers in unsecured loan transactions.
I express no opinion as to compliance by any parties to the Loan Documents with
any laws or regulations applicable to the subject transaction because



--------------------------------------------------------------------------------



 



July 18, 2002
Page 2

of the nature or extent of their or their affiliates’ business. Various issues
concerning the federal laws of the United States and the internal laws of the
State of New York are addressed in the opinion of Latham & Watkins, which has
separately been provided to you, and I express no opinion with respect to those
matters.

          Subject to the foregoing and the other matters set forth herein, it is
my opinion that, as of the date hereof:

          (1)  The Borrower is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Connecticut;

          (2)  The Borrower has the corporate power and authority to own its
properties and assets and to conduct its business as now being conducted and to
enter into the Loan Documents and to perform its obligations thereunder. Based
on certificates from public officials, I confirm that the Borrower is qualified
to do business in every jurisdiction where the failure to so qualify would have
a Material Adverse Effect;

          (3)  The execution and delivery of the Loan Documents by the Borrower
have been duly authorized by all necessary corporate action of the Borrower, and
the Loan Documents have been duly executed and delivered by the Borrower;

          (4)  Each of the Loan Documents constitutes a valid and legally
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms;

          (5)  The execution and delivery of the Loan Documents by the Borrower
and the performance of the obligations of the Borrower under the Loan Documents
on the date hereof do not (i) violate the provisions of the articles of
incorporation or by-laws of the Borrower; (ii) violate any Connecticut statute,
rule or regulation applicable to the Borrower; (iii) result in a breach of or a
default under any material indenture, mortgage, written contract or agreement or
other undertaking or instrument to which the Borrower is a party or by which the
Borrower or any of its properties or assets may be bound (the “Material
Agreements”); or (iv) result in the creation of any lien, charge or encumbrance
upon or with respect to the properties of the Borrower, except to the extent
that any such violation, conflict or lien, charge or encumbrance in clause (ii),
(iii) or (iv) could not reasonably be expected to have a Material Adverse
Effect; and

          (6)  No consent, approval or authorization or order of, or filing,
registration or qualification by the Borrower under any Connecticut statute,
rule or regulation applicable to the Borrower is required in connection with the
execution and delivery of the Loan Documents or the performance of the
obligations of the Borrower under the Loan Documents on the date hereof, except
to the extent that the failure to obtain such consents, approvals,
authorizations or orders, or to make any such filing, registration or
qualification could not reasonably be expected to have a Material Adverse
Effect.



--------------------------------------------------------------------------------



 



July 18, 2002
Page 3

     No opinion is expressed in paragraph 5(ii) and 6 above as to the
application of comparable provisions under Connecticut law to Sections 547 and
548 of the federal Bankruptcy Code, or under other laws customarily excluded
from such opinions, including any antifraud laws, securities laws, usury laws
and antitrust or trade regulation laws.

     The opinions expressed in paragraph 4 are further subject to the following
limitations, qualifications and exceptions:

          (a)  the effect of bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws relating to or affecting the rights
or remedies of creditors;

          (b)  the effect of general principles of equity, whether enforcement
is considered in a proceeding in equity or at law, and the discretion of the
court before which any proceeding therefor may be brought;

          (c)  limitations (i) on the enforcement of consents to, or
restrictions upon, jurisdiction or venue; judicial relief; choice of law;
economic remedies; advance waivers of claims, defenses, rights granted by law or
notice, opportunity for hearing, jury trial or other procedural rights;
exclusivity, election or cumulation of rights or remedies; non-written
modifications and waivers; or conclusive or discretionary determinations or
(ii) arising from concepts of materiality, reasonableness, good faith or fair
dealing; and

          (d)  the unenforceability under certain circumstances under law or
court decisions of provisions for indemnification of or contribution to a party
with respect to a liability where such indemnification or contribution is
contrary to public policy.

     In rendering the opinions expressed in paragraphs 5 insofar as they require
interpretation of the Material Agreements: (i) I have assumed with your
permission that all courts of competent jurisdiction would enforce such
agreements as written but would apply the internal laws of Connecticut without
giving effect to any choice of law provisions contained therein or any choice of
law principles which would result in application of the internal laws of any
other state; (ii) to the extent that any questions of legality or legal
construction have arisen in connection with my review, I have applied the laws
of Connecticut in resolving such questions; (iii) I express no opinion with
respect to the effect of any action or inaction by the Borrower under the Loan
Documents or the Material Agreements which may result in a breach or default
under any Material Agreement; and (iv) I express no opinion with respect to any
matters which require me to perform a mathematical calculation or make a
financial or accounting determination. I advise you that certain of the Material
Agreements may be governed by other laws, that such laws may vary substantially
from the law assumed to govern for purposes of this opinion, and that this
opinion may not be relied upon as to whether or not a breach or default would
occur under the law actually governing such Material Agreements.

     To the extent that the obligations of the Borrower may be dependent upon
such matters, I assume for purposes of this opinion that: all parties to the
Loan Documents other than the Borrower are duly organized, validly existing and
in good standing under the laws of their



--------------------------------------------------------------------------------



 



July 18, 2002
Page 4

respective jurisdictions of organization; all parties to the Loan Documents
other than the Borrower have the requisite organizational power and authority to
execute and deliver the Loan Documents and to perform their respective
obligations under the Loan Documents to which they are a party; the Loan
Documents to which such parties other than the Borrower are a party have been
duly authorized, executed and delivered by such parties; and the Loan Documents
to which such parties other than the Borrower are a party constitute their
legally valid and binding obligations, enforceable against them in accordance
with their terms.

     This opinion is rendered only to you and is solely for your benefit in
connection with the transactions covered hereby. This opinion may not be relied
upon by you for any other purpose, or furnished to, quoted to or relied upon by
any other person, firm or corporation for any purpose, without my prior written
consent.

          Very truly yours,     HUBBELL INCORPORATED     By:   /s/ Richard W.
Davies


--------------------------------------------------------------------------------

Richard W. Davies
Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------



 



      BOSTON
BRUSSELS
CHICAGO
FRANKFURT
HAMBURG
HONG KONG
LONDON
LOS ANGELES
MILAN
MOSCOW
NEW JERSEY Latham & Watkins
ATTORNEYS AT LAW
www.lw.com


--------------------------------------------------------------------------------

NEW YORK
NORTHERN VIRGINIA
ORANGE COUNTY
PARIS
SAN DIEGO
SAN FRANCISCO
SILICON VALLEY
SINGAPORE
TOKYO
WASHINGTON, D.C.

 

July 18, 2002

 

JPMorgan Chase Bank,
as a Lender and as Administrative Agent under
the Credit Agreement, as hereinafter defined
and the Lenders listed on Schedule I hereto

          Re:   Credit Agreement (the “Credit Agreement”), dated as of July 18,
2002, by
and among Hubbell Incorporated, JPMorgan Chase Bank, as
Administrative Agent (the “Administrative Agent”) and as Lender, and the
Lenders party thereto from time to time.

Ladies and Gentlemen:

          We have acted as special counsel to Hubbell Incorporated, a
Connecticut corporation (the “Borrower” and, together with the Administrative
Agent, the “Loan Parties”), in connection with the referenced Credit Agreement.
This opinion is rendered to you pursuant to Section 3.01(b) of the Credit
Agreement. All terms used but not defined in this opinion which are defined in
the Credit Agreement shall have the respective meanings therein.

          As such counsel, we have examined such matters of fact and questions
of law as we have considered appropriate for purposes of this letter. We have
examined, among other things, the Credit Agreement dated the date hereof,
executed by the Borrower, the Administrative Agent and the Lenders, and the
promissory notes executed by the Borrower pursuant to the Credit Agreement
(together with the Credit Agreement, the “Loan Documents”). With your consent we
have relied upon certificates of officers of the Borrower with respect to
certain factual matters. We have not independently verified such factual
matters. Whenever a statement herein is qualified by “to the best of our
knowledge”, it is intended to indicate that those attorneys in this firm who
have rendered legal services in connection with the financing contemplated by
the Credit Agreement do not have current actual knowledge of the inaccuracy of
such statement. However, except as otherwise expressly indicated, we have not
undertaken any independent investigation to determine the accuracy of any such
statement.

          We are opining herein as to the effect on the subject transaction only
of the federal laws of the United States and the internal laws of the State of
New York, and we express no opinion with respect to the applicability thereto,
or the effect thereon, of the laws of any other



--------------------------------------------------------------------------------

53rd at Third • 885 Third Avenue • New York, New York 10022-4802
TELEPHONE: (212) 906-1200 • FAX: (212) 751-4364



--------------------------------------------------------------------------------



 



LATHAM & WATKINS

July 18, 2002
Page 2

jurisdiction or as to any matters of municipal law or the laws of any local
agencies within any state.

          Our opinions set forth in paragraph 2 below are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to borrowers in unsecured loan transactions.
We express no opinion as to compliance by any parties to the Loan Documents with
any state or federal laws or regulations applicable to the subject transaction
because of the nature or extent of their or their affiliates’ business. Various
issues concerning the internal laws of the State of Connecticut are addressed in
the opinion of Richard W. Davies, Esq., which has separately been provided to
you, and we express no opinion with respect to those matters.

          Subject to the foregoing and the other matters set forth herein, it is
our opinion that, as of the date hereof:

          1.  The Loan Documents, assuming their due authorization, execution
and delivery by the Borrower, constitute valid and legally binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms.

          2.  The execution and delivery of the Loan Documents by the Borrower
and the performance of the obligations of the Borrower under the Loan Documents
on the date hereof do not:

          (i)  violate any federal or New York statute, rule or regulation
applicable to the Borrower; or

          (ii)  require any consents, approvals, authorizations, registrations,
declarations or filings by the Borrower under any federal or New York state
statute, rule or regulation applicable to the Borrower.

No opinion is expressed in this paragraph 2 as to the application of Section 547
and 548 of the federal Bankruptcy Code and comparable provisions of state law,
or under other laws customarily excluded from such opinions, including any
antifraud laws, securities laws, usury laws and antitrust or trade regulation
laws.

The opinions expressed in paragraph 1 above are further subject to the following
limitations, qualifications and exceptions:

          (a)  the effect of bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws relating to or affecting the rights
or remedies of creditors;

          (b)  the effect of general principles of equity, whether enforcement
is considered in a proceeding in equity or at law, and the discretion of the
court before which any proceeding therefor may be brought;

          (c)  limitations (i) on the enforcement of consents to, or
restrictions upon,



--------------------------------------------------------------------------------



 



Latham & Watkins



  July 18, 2002   Page 3       jurisdiction or venue; judicial relief; choice of
law; economic remedies; advance waivers of claims, defenses, rights granted by
law or notice, opportunity for hearing, jury trial or other procedural rights;
exclusivity, election or cumulation of rights or remedies; non-written
modifications and waivers; or conclusive or discretionary determinations or
(ii) arising from concepts of materiality, reasonableness, good faith or fair
dealing; and                   (d) the unenforceability under certain
circumstances under law or court decisions of provisions for indemnification of
or contribution to a party with respect to a liability where such
indemnification or contribution is contrary to public policy.      
            To the extent that the obligations of the Borrower may be dependent
upon such matters, we assume for purposes of this opinion that: all parties to
the Loan Documents are duly organized, validly existing and in good standing
under the laws of their respective jurisdictions of organization; all parties to
the Loan Documents have the requisite organizational power and authority to
execute and deliver the Loan Documents and to perform their respective
obligations under the Loan Documents to which they are a party; all parties to
the Loan Documents have duly authorized, executed and delivered the Loan
Documents; and the Loan Documents to which such parties other than the Borrower
are a party constitute legally valid and binding obligations, enforceable
against them in accordance with their terms.                   This opinion is
rendered only to you and is solely for your benefit in connection with the
transactions covered hereby. This opinion may not be relied upon by you for any
other purpose, or furnished to, quoted to or relied upon by any other person,
firm or corporation for any purpose, without our prior written consent.



  Very truly yours,       /s/ Latham & Watkins



--------------------------------------------------------------------------------



 



SCHEDULE I



Lenders  

--------------------------------------------------------------------------------

  JPMorgan Chase Bank       Fleet National Bank       Wachovia Bank, National
Association       Deutsche Bank AG New York Branch       Citibank, N.A.      
Mellon Bank, N.A.       US Bank, National Association       The Bank of New York
      The Northern Trust Company       Morgan Stanley Bank  



--------------------------------------------------------------------------------



 



EXHIBIT C

Compliance Certificate

     I, William T. Tolley, chief financial officer of Hubbell Incorporated (the
“Borrower”), hereby certify that, to the best of my knowledge with respect to
that certain Credit Agreement among the Borrower, the Lenders party thereto and
JPMorgan Chase Bank, as Administrative Agent, dated as of July 18, 2002 (the
“Credit Agreement”);



  1.   Compliance with Section 6.01 Net Worth.               The Borrower and
its Subsidiaries are in compliance with Section 6.01 as of the date hereof.    
          Required: Net Worth of the Borrower and its Subsidiaries to be not
less than $550,000,000 at any time.           2.   Compliance with
Section 6.02(a) Indebtedness.               The Borrower and its Subsidiaries
are in compliance with Section 6.02(a) as of the date hereof.              
Required: The total Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis to not exceed a principal amount of $750,000,000 at any time
outstanding.           3.   Compliance with Section 6.02(b) Subsidiary
Indebtedness.               The Borrower is in compliance with Section 6.02(b)
Subsidiary Indebtedness.               Required: The Borrower to not permit any
Subsidiaries to create, incur, assume, suffer to exist any Indebtedness
(including any Guarantee of any Indebtedness), except:



  (i)   Indebtedness of any such Subsidiary owed to the Borrower or to a
Subsidiary of the Borrower;           (ii)   Indebtedness of any such Subsidiary
existing on the Effective Date and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date (all Indebtedness of the Subsidiaries of
the Borrower in an amount of $1,000,000 or greater existing on the Effective
Date is described on Schedule 6.02 to the Credit Agreement);           (iii)  
Endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;



--------------------------------------------------------------------------------



 



2

 

  (iv)   Indebtedness incurred in respect of (A)  workers’ compensation claims,
self-insurance obligations, bankers’ acceptances, performance, surety and
similar bonds and completion guarantees provided by the Borrower or a Subsidiary
in the ordinary course of business, (B) performance bonds or similar obligations
of the Borrower or any of its Subsidiaries for or in connection with pledges,
deposits or payments made or given in the ordinary course of business, and not
for money borrowed, in connection with or to secure statutory, regulatory or
similar obligations, including obligations under health, safety or environmental
obligations, and (C) Guarantees to suppliers, lessors, licensees, contractors,
franchises or customers of obligations incurred in the ordinary course of
business and not for money borrowed;           (v)   Indebtedness incurred by
any Subsidiary constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business;           (vi)   Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument (except in the case of daylight overdrafts) drawn
against insufficient funds in the ordinary course of business, provided,
however, that such Indebtedness is extinguished within five Business Days of
incurrence; and           (vii)   Indebtedness of Subsidiaries of the Borrower
not otherwise permitted by Section 6.02 of the Credit Agreement, provided that
the aggregate principal amount of such additional Indebtedness of all such
Subsidiaries at any one time outstanding does not exceed $10,000,000.



  Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

On this eighteenth day of July 2002.

  By: /s/ William T. Tolley  

--------------------------------------------------------------------------------

  Name: William T. Tolley   Title: Senior Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------



 



EXHIBIT D

Responsible Party Certificate

     Pursuant to Section 3.01(i) of that certain Credit Agreement among the
Borrower, the Lenders party thereto and JPMorgan Chase Bank, as Administrative
Agent, dated as of July 18, 2002 (the “Credit Agreement”), the undersigned
Responsible Party does hereby certify as follows:

     1. The representations and warranties of the Borrower set forth in
Article IV of the Credit Agreement are true and correct on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date.

     2. As of the date hereof and immediately after giving effect to any
Borrowing on the date hereof, no Default has occurred or is continuing.

     3. Since December 31, 2001, there have occurred no changes or circumstances
which have had or are likely to have a Material Adverse Effect.

     Capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

     On the eighteenth day of July 2002,



  By: /s/ William T. Tolley  

--------------------------------------------------------------------------------

  Name: William T. Tolley   Title: Senior Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------



 



Schedule 2.01

Commitments

          Lender   Commitment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

JPMorgan Chase Bank
  $ 30,000,000  
Fleet National Bank
  $ 25,000,000  
Wachovia Bank, National Association
  $ 25,000,000  
Deutsche Bank AG New York Branch
  $ 25,000,000  
Citibank, N.A
  $ 20,000,000  
Mellon Bank, N.A
  $ 20,000,000  
US Bank, National Association
  $ 15,000,000  
The Bank of New York
  $ 15,000,000  
The Northern Trust Company
  $ 15,000,000  
Morgan Stanley Bank
  $ 10,000,000  
 
   

--------------------------------------------------------------------------------

 
 
  $ 200,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 4.08

MATERIAL LITIGATION

None.

 



--------------------------------------------------------------------------------



 



Schedule 6.02

SUBSIDIARY INDEBTEDNESS (IN EXCESS OF $1,000,000)

                  Subsidiary   Type of Indebtedness   Amount of Indebtedness

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Lighting Corporation of
  Performance Letter of Credit   $ 1,438,369.00  
of America
  (AIG, as beneficiary)        
Lighting Corporation of
  Performance Letter of Credit   $ 2,500,000.00  
America
  (ACE, as beneficiary)        
Hubbell Incorporated
  Import Bond (EMCO Electric   $ 942,598.54  
(Delaware)
  International, as beneficiary)        
Hubbell Incorporated
  Documentary Letter of Credit   $ 116,978.84  
(Delaware)
  (EMCO Electric International,        
 
  as beneficiary)        
Progress Lighting Inc.
  Documentary Letter of Credit   $ 5,626,342.11  
 
  (PegTom Industrial Co., as        
 
  beneficiary)        





--------------------------------------------------------------------------------



 



[FORM OF]
REVOLVING CREDIT NOTE

New York, New York
July 18, 2002

         FOR VALUE RECEIVED, Hubbell Incorporated, a Connecticut corporation
(the “Borrower”), hereby promises to pay to the order of [Insert Name of Bank]
or its registered assigns (the “Lender”), in lawful money of the United States
of America in immediately available funds at the office of JPMorgan Chase Bank
(the “Administrative Agent”) at 270 Park Avenue, New York, New York 10017, the
lesser of (i) the principal sum of $[l] and (ii) the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower pursuant to the
Agreement (as defined below). Capitalized terms used but not defined herein
shall have the meanings assigned thereto in the Agreement.

         The Borrower promises to pay interest on any unpaid principal hereof in
like money at said office until paid at the rates and the times set forth in the
Agreement (as defined below).

         This Note is one of the promissory notes referred to in the Credit
Agreement, dated as of July 18, 2002 (the “Agreement”), among the Borrower, the
Lenders party thereto and the Administrative Agent. This Note is subject to the
terms of the Agreement.

         In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may become or be declared to be
due and payable in the manner and with the effect provided in the Agreement.

         The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.

         This Note and the Revolving Loans evidenced hereby may be transferred
in whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the undersigned as provided in
Section 9.04(b) of the Agreement.

         The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on continuations thereof that shall be
attached hereto and made a part hereof the date, the Type and amount of each
Revolving Loan made pursuant to the Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto;
provided that the failure to make any such endorsement or any error in such
endorsement shall not affect the obligations of the Borrower in respect of any
Revolving Loan.

 



--------------------------------------------------------------------------------



 



2

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        HUBBELL INCORPORATED,   by     _______________________________     Name:
    Title:

 



--------------------------------------------------------------------------------



 



Schedule A to Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

                                  Amount       Amount of ABR Loans   Unpaid
Principal         Amount of   Converted to   Amount of Principal of   Converted
to   Balance of   Notation Date   ABR Loans   ABR Loans   ABR Loans Repaid  
Eurodollar Loans   ABR Loans   Made By

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Schedule B to Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                          Interest Period and   Amount of
Principal of   Amount of Eurodollar   Unpaid Principal         Amount of  
Amount Converted   Adjusted LIBOR with   Eurodollar Loans   Loans Converted to  
Balance of Eurodollar   Notation Date   Eurodollar Loans   to Eurodollar Loans  
Respect Thereto   Repaid   ABR Loans   Loans   Made By

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

 